Citation Nr: 0704078	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis of the right leg.  

2.  Entitlement to service connection for a thyroid disorder 
claimed as thyroid lumps.  

3.  Entitlement to service connection for anemia.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a left arm and 
shoulder muscle strain.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  Thereafter, he had periods of active duty for training 
and inactive duty training as a member of the Air National 
Guard from April 1978 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for deep 
vein thrombosis, a thyroid disorder, anemia, a right knee 
disability, and a left arm and shoulder disability.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  In November 2002, the veteran testified 
before a decision review officer seated at the RO.  

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge in April 2003.  He was notified of the 
date, time, and location of that hearing by a VA letter dated 
in May 2003.  However, he failed to report for his scheduled 
hearing and there are no other outstanding hearing requests 
of record.  As the veteran has not offered an explanation for 
his failure to appear, his hearing request will be considered 
withdrawn.  See 38 C.F.R. § 20.704 (2006).  

This appeal was previously presented to the Board in February 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence of the onset of deep vein thrombosis 
of the right leg during active military service has not been 
presented.  

2.  Competent evidence of the onset of a thyroid disability 
during active military service has not been presented.  

3.  Competent evidence of the onset of anemia during active 
military service has not been presented.  

4.  Competent evidence of the onset of a right knee 
disability during active military service has not been 
presented.  

5.  Competent evidence of the onset of a muscle strain of the 
left arm and shoulder during active military service has not 
been presented.  


CONCLUSIONS OF LAW

1.  Deep vein thrombosis of the right leg was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  A thyroid disability, claimed as thyroid nodules, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  Anemia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

4.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

5.  A muscle strain of the left arm and shoulder was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The January 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I. Service connection - Deep vein thrombosis

The veteran seeks service connection for deep vein 
thrombosis.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  The term 
"active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to private medical treatment records, the veteran 
was first diagnosed with deep vein thrombosis in his right 
leg in October 1997, after experiencing a two-week history of 
right leg edema.  He was briefly hospitalized.  Deep vein 
thrombosis was confirmed via a Doppler study, and he was 
begun on medication.  The veteran was subsequently discharged 
from the Air National Guard in 2000 secondary to this 
disability.  

As was noted in the introduction, in addition to his active 
duty in the U.S. Navy from August 1972 to August 1975, the 
veteran served on active duty for training and inactive duty 
training as a member of the Air National Guard from April 
1978 to May 2000.  During this same period, he was also 
employed as a full-time civilian employee of the Air National 
Guard.  While this work was performed on an Air National 
Guard base, the veteran may not be awarded service connection 
for disabilities sustained during such civilian employment, 
as such work is not qualifying "active military service" as 
defined by VA.  See 38 U.S.C.A. § 101 (West 2002 & Supp. 
2005).  

Concerning the veteran's deep vein thrombosis of the right 
leg, the record does not indicate this disease was incurred 
during a period of active duty or active duty for training.  
Deep vein thrombosis was first diagnosed in October 1997, 
more than a month after the veteran's prior period of active 
duty for training, in August 1997, and many years after the 
veteran's active duty period from August 1972 to August 1975.  
Based on these facts, the Board finds the preponderance of 
the evidence to be against the veteran's service connection 
claim for deep vein thrombosis.  The veteran's service 
medical records are negative for any diagnosis of or 
treatment for deep vein thrombosis, and this disability 
appears to have had its onset during his employment as a 
civilian employee of the Air National Guard.  Additionally, 
no medical expert has suggested the veteran's deep vein 
thrombosis had its onset during a period of active duty or 
active duty for training.  While the Board understands the 
veteran's assertions that his work as a civilian employee of 
the Air National Guard was essentially the same as his work 
during periods of active duty for training and inactive duty 
training in the Air National Guard, and thus such 
distinctions should not matter, the Board is nonetheless 
bound by the law.  

The Board notes the veteran has stated his deep vein 
thrombosis began during active military service; however, as 
a layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for deep vein thrombosis.  
However, the Board finds that the record, which does not 
reflect competent evidence even suggesting or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for deep vein 
thrombosis of the right leg, as evidence of the onset of a 
current disorder during active military service has not been 
submitted.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II.  Service connection - Thyroid disorder

The veteran seeks service connection for a thyroid disorder, 
claimed as thyroid lumps or nodules.  The general criteria 
for the evaluation of service connection claims have already 
been noted above.  

Private medical treatment records indicate the veteran was 
first diagnosed with nodules of the thyroid in June 2000.  A 
thyroid aspiration was scheduled shortly thereafter and, 
while some nodules were observed to be benign, others were 
'nondiagnostic,' indicating the examiner was unable to 
determine if they were malignant or benign.  These nodules 
were subsequently surgically removed at a private facility.  
The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of the thyroid.  

In the absence of any evidence the veteran's thyroid 
disability was incurred during military service, service 
connection for a thyroid disorder must be denied.  As noted 
above, the veteran served on active duty for training and 
inactive duty training as a member of the Air National Guard 
from 1978 to 2000.  Service personnel records do not indicate 
any periods of active duty or active duty for training in 
2000, the year he was diagnosed, and no medical expert has 
indicated the veteran had onset of his thyroid nodules during 
any period of active duty or active duty for training.  
Overall, the record is devoid of any competent evidence the 
veteran's thyroid disability had its onset during any period 
of active military service.  Thus, in the absence of any 
competent evidence of the onset of this disability during a 
period of active military service, service connection for a 
thyroid disability must be denied.  

At his November 2002 personal hearing, the veteran testified 
that the radiation to which he was exposed as a member of Air 
National Guard resulted in his development of nodules on his 
thyroid.  He stated that as an aircraft technician, he worked 
around aircraft radar systems and other equipment which 
emitted low levels of radiation, possibly resulting in his 
thyroid disorder.  However, no medical evidence has been 
submitted in support of that contention and in the absence of 
such evidence, the veteran's lay contentions are not in and 
of themselves binding on the Board.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a thyroid disability.  
However, the Board finds that the record, which does not 
reflect competent evidence even suggesting or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a thyroid 
disability, as evidence of the onset of a current disorder 
during active military service has not been submitted.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection - Anemia

The veteran seeks service connection for anemia.  The general 
criteria for the evaluation of service connection claims have 
already been noted above.  

A mild anemia was noted in October 1997 when the veteran was 
hospitalized for treatment of his deep vein thrombosis in the 
right leg.  No date of onset for this disability was noted.  
As the veteran was not on active duty or active duty for 
training at the time this disease was diagnosed, service 
connection for anemia must be denied.  The veteran has also 
not presented competent evidence indicating his anemia began 
during any period of active duty or active duty for training.  
No medical expert of record has suggested the veteran's 
anemia had its onset prior to October 1997, or during any 
period of active military service.  In the absence of such 
evidence, the veteran's appeal must be denied.  While the 
Board acknowledges the veteran's contentions that his 
civilian employment with the Air National Guard should be 
considered as part of his active military service, the Board 
is nonetheless bound by the law, which prohibits such 
consideration.  See 38 U.S.C.A. § 101 (West 2002).  

The Board notes the veteran has stated his anemia began 
during active military service; however, as a layperson, he 
is not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for anemia.  However, the 
Board finds that the record, which does not reflect competent 
evidence even suggesting or indicating a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  As service and post-service medical records provide 
no basis to grant this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for anemia, as 
evidence of the onset of a current disorder during active 
military service has not been submitted.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Service connection - Right knee disability

The veteran seeks service connection for a right knee 
disability.  The general criteria for the evaluation of right 
knee disabilities have been noted above.  

Medical treatment records indicate the veteran injured his 
right knee in June 1981 while working on an aircraft engine.  
An engine mount fell, striking his right knee.  Medical 
examination revealed some tenderness along the medial joint 
line, but no effusion or instability.  McMurray's test was 
positive for a palpable pop.  According to service personnel 
records, the veteran was in civilian status at the time of 
his injury; his most recent period of active military service 
at the time of his injury was in April 1981.  

As the veteran was not on active military service at the time 
of his right knee injury, service connection for a right knee 
disability must be denied.  As noted above, service 
connection may only be awarded for disability resulting from 
diseases or injuries incurred or aggravated during active 
military service.  As the veteran was not performing 
qualifying military service at the time he injured his right 
knee, service connection for such a disability must be 
denied.  The veteran has also not submitted competent 
evidence of any aggravation of his right knee disability 
during any period of active military service.  His service 
medical records are also negative for any unrelated injury of 
the right knee during a period of active duty, active duty 
for training, or inactive duty training.  While the Board 
understands the veteran's assertions that his civilian work 
as a full-time employee of the Air National Guard was no 
different as his work during periods of active duty for 
training and inactive duty training, and thus such 
distinctions should not matter, the Board is nonetheless 
bound by the law.  

The Board notes the veteran has stated he injured his right 
knee during active military service; however, as a layperson, 
he is not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a right knee 
disability.  However, the Board finds that the record, which 
does not reflect competent evidence even suggesting or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  As service and post-service 
medical records provide no basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disability, as evidence of the onset of a current disorder 
during active military service has not been submitted.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.  Service connection - Left arm and shoulder disability

The veteran seeks service connection for a muscle strain 
disability of the left arm and shoulder.  The general 
criteria for the evaluation of right knee disabilities have 
been noted above.  

According to the evidence of record, the veteran sustained 
pulled muscles of the left side on several occasions during 
his civilian employment with the Air National Guard.  In 
February 1979, he was seen for a left side muscle strain 
sustained while working on an aircraft.  He was examined at a 
nearby medical center and released.  In December 1988, the 
veteran was seen for a muscle pull of the shoulder sustained 
while loading equipment.  In June 1991, the veteran again 
twisted his left shoulder while loading a missile.  He did 
not seek medical treatment at that time, although an incident 
report was created.  In January 1995, he was seen for an 
acute strain of the left dorsi.  

While several strains of the left arm and shoulder have been 
confirmed in the medical record, none of these injuries was 
sustained during a qualifying period of active military 
service.  Service personnel records indicate the veteran was 
not on active duty, active duty for training, or inactive 
duty training at the time he sustained his muscle strains of 
the left upper extremity.  Instead, the evidence indicates 
that he was performing in his civilian capacity as an 
employee of the Air National Guard when each injury was 
sustained.  Thus, service connection for his claimed 
disability must be denied.  The veteran has also not 
submitted competent evidence of any aggravation of his left 
arm and shoulder disability during any period of active 
military service, and his service medical records are 
negative for any muscle strain of the left arm or shoulder 
during a period of active military service.  While the Board 
acknowledges the veteran's assertions that his civilian work 
as a full-time employee of the Air National Guard was no 
different as his work during periods of active duty for 
training and inactive duty training, and thus such 
distinctions should not matter, the Board is nonetheless 
bound by the law.  

The Board notes the veteran has stated he injured his left 
arm and shoulder during active military service; however, as 
a layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a left arm and 
shoulder disability.  However, the Board finds that the 
record, which does not reflect competent evidence even 
suggesting or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  As service and 
post-service medical records provide no basis to grant this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a muscle 
strain of the left arm and shoulder, as evidence of the onset 
of a current disorder during active military service has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for deep vein thrombosis of 
the right leg is denied.  

Entitlement to service connection for a thyroid disability is 
denied.  

Entitlement to service connection for anemia is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left arm and shoulder 
disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


